    Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 1 of 15
'


                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

      Civil Action No. 19-CY 03347-RBJ-SKC

      WYATT T. HANDY JR.,
                                                                                  FILED
                                                                       UNITED STATES DISTRICT COURT
                                                                            DENVER, COLORADO
               Plaintiff,                                                       08/18/2020
                                                                         JEFFREY P. COLWELL, CLERK

      V.


      CITY OF AURORA, et. al.,

                Defendant.




              PLAINTIFFS RESPONSE TO DEFENDANTS' [29] MOTION TO DISMISS




      COMES NOW, Wyatt T. Handy Jr., Plaintiff pro se, submit the following Response to

      Defendants [29] Motion to Dismiss. In support of this Response, Plaintiff state the following:



                                            I. INTRODUCTION



           Plaintiff brings this action alleging violations of his constitutional rights under 28 U.S.C. §

       1983, against Defendants Anthony Nichols, Christopher Thivierge, Josiah Coe, Christopher

       Yarborough, and Alex Sotelo ( collectively "Defendants"), in their individual capacities.

      Additionally, Plaintiff brings a claim for municipal liability against Defendants City of Aurora

       (herein "Aurora"). These claims ...rise out of two traffic stops, by Defendants, and encompass an




                                                                                                         1
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 2 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 3 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 4 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 5 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 6 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 7 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 8 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 9 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 10 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 11 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 12 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 13 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 14 of 15
Case 1:19-cv-03347-RBJ-SKC Document 34 Filed 08/18/20 USDC Colorado Page 15 of 15
